The defendant appellee moves the Court to affirm the judgment rendered in the Court below, upon the ground that no exceptions were taken and no errors assigned for consideration and review by this Court.
No errors are pointed out or assigned in the record, and upon a careful examination we can find none.
We call the attention of the profession to the suggestion of MERRIMON, Judge, in the case of Lutle v. Lytle, 94 N.C. 523, in regard to appeals, and to rule 7, to be found in 92 N.C. 847.
In this case the judgment below must be affirmed. Let this be certified.
Affirmed. *Page 413